                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                         )
                                                    )
                                 Plaintiff,         )
                         v.                         )
                                                    )                       No. 3:20-CR-8-TAV-DCP
                                                    )
  JAMES EDWARD CHASTEEN,                            )
                                                    )
                                 Defendant.         )

                                  MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28

  U.S.C. § 636(b) for disposition or report and recommendation as may be appropriate. This case

  is before the Court on Defendant James Chasteen’s Motion to Sever Defendants [Doc. 94], filed

  on May 22, 2020. Defendant Chasteen is charged [Doc. 3] with conspiring with John Rush,

  Raymond Edwards, Desmond Stephenson, and unnamed others to distributed methamphetamine

  and marijuana between April 2015 and June 30, 2019 (Count One). He is also charged [Doc. 3]

  with conspiring with eleven named codefendants, including Raymond Edwards, to launder the

  proceeds of drug trafficking during this same timeframe (Count Eleven). Defendant asks [Docs.

  94, 95, & 100] the Court to sever him for a separate trial from that of his codefendants, because

  Defendant Raymond Edwards will provide exculpatory testimony that is critical to his defense

  but will not testify in a joint trial. The Government opposes [Doc. 99] severance, arguing that

  codefendants charged in the same conspiracy are properly tried together and Defendant Chasteen

  has access to other evidence to support this defense, i.e. his own testimony, at a joint trial.

         Defendants who are alleged to have participated in the same acts or transactions or in the

  same series of acts or transactions are properly joined for trial. Fed. R. Crim. P. 8(b). “The




Case 3:20-cr-00008-TAV-HBG Document 116 Filed 09/03/20 Page 1 of 9 PageID #: 291
  general rule in conspiracy cases is that persons indicted together should be tried together.”

  United States v. Smith, 197 F.3d 225, 230 (6th Cir. 1999). In the present case, the Court finds

  that Defendant Chasteen is properly joined in the same Indictment with his codefendants,

  because they are alleged to have participated in the same series of acts or transactions, i.e., a

  conspiracy to distribute methamphetamine and marijuana and a conspiracy to launder the

  proceeds therefrom. See, e.g., United States v. Welch, 97 F.3d 142, 147-48 (6th Cir. 1996)

  (affirming denial of severance of defendant charged in three of twenty-nine counts stemming

  from a conspiracy to sell cocaine), cert. denied, 519 U.S. 1134 (1997). Joinder of defendants

  promotes judicial economy, because there is almost always common evidence against the joined

  defendants. United States v. Phibbs, 999. F.2d 1053, 1067 (6th Cir. 1993), cert. denied, 510 U.S.

  1119 (1994).

         However, even when defendants are properly joined, the Court may sever defendants for

  separate trials “or provide any other relief that justice requires,” if it finds that the joinder of

  defendants “appears to prejudice a defendant or the government[.]” Fed. R. Crim. P. 14(a). In

  determining whether to grant a request for severance under Rule 14, the Court must balance the

  public’s interest in avoiding multiple trials with the defendant’s interest in a fair trial. United

  States v. Wirsing, 719 F.2d 859, 864-65 (6th Cir. 1983). In light of the preference for joint trials,

  a court “should grant a severance under Rule 14 only if there is a serious risk that a joint trial

  would compromise a specific trial right of one of the defendants, or prevent the jury from

  making a reliable judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534, 539

  (1993). A defendant seeking severance from his or her alleged coconspirators “‘must carry the

  heavy burden of showing specific and compelling prejudice resulting from a joint trial which can

  be rectified only by separate trials.’” Smith, 197 F.3d at 230 (quoting United States v. Davis, 809



                                                   2

Case 3:20-cr-00008-TAV-HBG Document 116 Filed 09/03/20 Page 2 of 9 PageID #: 292
  F.2d 1194, 1207 (6th Cir. 1987) (other internal quotation omitted)); United States v. Warner, 971

  F.2d 1189, 1196 (6th Cir. 1992) (holding that severance should be granted only if a defendant

  can show “substantial,” “undue,” or “compelling” prejudice).

         In the instant case, Defendant Chasteen argues a joint trial prevents him from presenting

  a critical defense. He contends that the Government’s proof that he participated in the alleged

  conspiracies is that he made wire transfers for and received packages on behalf of Defendant

  Raymond Edwards (“Edwards”), who is his nephew. 1          Defendant Chasteen asserts that he

  intends to call Edwards as a necessary and exculpatory witness at trial. He maintains that

  Edwards will testify that he asked Defendant Chasteen to make wire transfers and receive

  packages for him but that Chasteen did not know that he was involved in a drug conspiracy and,

  instead, thought that he was purchasing and receiving tools and electronics for Edwards’s work

  as a mechanic. Defendant Chasteen maintains that he cannot prove this critical evidence that he

  lacked the requisite culpable mental state by any other evidence, witness, or means. Defendant

  Chasteen states that Edwards will not provide this testimony at a joint trial, because doing so



  1
    The Government’s description of the case supports the Defendant’s summary of the
  Government’s proof:
                       In the present case, the defendants are charged with
               participating in a conspiracy to distribute ice methamphetamine
               and marijuana by shipping via FedEx packages of narcotics from
               California to the Eastern District of Tennessee in exchange for
               wired U.S. Currency. Co-defendant Raymond Edwards worked
               with the defendant [Chasteen] to arrange for the receipt of FedEx
               packages containing ice methamphetamine and marijuana to the
               defendant’s residence. Additionally, defendant Edwards asked the
               defendant and the defendant did wire money to co-defendants in
               California in exchange for narcotics. Thus, consistent with the
               United States’ theory of prosecution, the defendant is also
               charge[d] with a conspiracy to commit money laundering.

  [Doc. 99, p.4]. The Court notes that Raymond Edwards is charged in all eleven counts of the
  Indictment [Doc. 3].
                                                 3

Case 3:20-cr-00008-TAV-HBG Document 116 Filed 09/03/20 Page 3 of 9 PageID #: 293
  could result in self-incrimination. In support of Edwards’s anticipated testimony, Defendant

  Chasteen presents the affidavits of his investigator Elizabeth Sherrod, who interviewed Edwards

  [Doc. 95-1], and of Attorney Christopher M. Rodgers, who represents Edwards [Doc. 100-1].

  Both affirm the substance of Edwards’s proposed testimony. Attorney Rodgers also states that

  Edwards “is not presently inclined” to testify at a joint trial but will testify at a separate trial of

  Defendant Chasteen [Doc. 100-1, p.1].

         The Government opposes severance, arguing that separate trials are an inefficient use of

  judicial resources, an inconvenience to witnesses, and less fair, in that they create the potential

  for inconsistent verdicts. It contends that Edwards would enjoy the same right against self-

  incrimination in a separate trial of Defendant Chasteen, as he does in a joint trial. It also asserts

  that Edwards’s alleged testimony is not the Defendant’s only means of presenting the

  information of his knowledge about the conspiracy to the jury. The Government maintains that

  Defendant Chasteen could testify in his own behalf at a joint trial and present the same evidence

  that he seeks to have Edwards present at a separate trial. Finally, the Government questions the

  admissibility of Edwards’s proposed testimony, arguing that it is rife with hearsay and calls for

  Edwards to speculate about the Defendant’s knowledge.

         When a defendant’s request for severance is predicated upon the absence of a

  codefendant’s testimony in a joint trial, the Court must employ a “stringent test”:              “The

  defendant ‘must demonstrate: (1) a bona fide need for the testimony, (2) the substance of the

  testimony, (3) its exculpatory nature and effect, and (4) that the codefendant will in fact testify if

  the cases are severed.’” United States v. Causey, 834 F.2d 1277, 1287 (6th Cir. 1987) (quoting

  United States v. Butler, 611 F.2d 1066, 1071 (5th Cir.), cert. denied, 449 U.S. 830 (1980)). The

  Court finds no or little dispute over the second and third prongs of the test. Defendant Chasteen



                                                    4

Case 3:20-cr-00008-TAV-HBG Document 116 Filed 09/03/20 Page 4 of 9 PageID #: 294
  has shown the substance of Edwards’s testimony by providing the affidavit [Doc. 94-1] of his

  investigator, who interviewed Edwards, and the affidavit [Doc. 100-1] of Edwards’s attorney.

  Both affirm that Edwards will testify that he enlisted the Defendant’s help in receiving packages

  for him and wiring money for him and that he told the Defendant that the packages contained

  tools and electronics for Edwards’s work as a mechanic and that the money was to pay for those

  items. To the extent that the Government suggests that this testimony is generic, rather than

  specific, the Court disagrees. C.f. United States v. Cobleigh, 75 F.3d 242, 248 (6th Cir. 1996)

  (holding denial of severance was proper when defendants did not state “the substance of the

  proposed testimony and its exculpatory effect”); Causey, 834 F.2d at 1287 (holding that

  defendant failed to meet the “stringent test” for severance, when he could not tell which

  codefendant would testify on his behalf).

         Also, the exculpatory nature or effect of Edwards’s testimony is apparent in that the

  testimony tends to show that the Defendant did not have knowledge that he was participating in a

  conspiracy to distribute drugs or launder money.       The Government argues that Edwards’s

  proposed testimony is not admissible because it is full of hearsay and speculative as to what

  Defendant Chasteen knew. The Court agrees with the Defendant that Edwards’s proposed

  testimony is based upon his personal knowledge of what he told Defendant Chasteen about the

  packages he asked Chasteen to receive and the money he asked Chasteen to wire. In the event

  that Edwards’s testimony at trial ventures into speculation, the Government can object.

         Defendant must also show a genuine need for the testimony of Edwards. See Causey,

  834 F.2d at 1287. The Government states that Edwards arranged for Defendant to receive FedEx

  packages containing drugs at the Defendant’s residence and asked Defendant to wire money to

  individuals in California [Doc. 99, p.4]. It appears that the parties agree on the basic facts of



                                                  5

Case 3:20-cr-00008-TAV-HBG Document 116 Filed 09/03/20 Page 5 of 9 PageID #: 295
  what occurred.    However, they disagree over Defendant Chasteen’s intent and knowledge.

  Defendant Chasteen argues that only Edwards can provide testimony about whether Chasteen

  knew the packages contained drugs and the money was payment for drugs. The Government

  disagrees, contending that in a joint trial, the Defendant could waive his right against self-

  incrimination and testify in his own behalf about what he knew. The Defendant responds [Doc

  100] that he should not have to give up his Fifth Amendment protection against self-

  incrimination, in order to exercise his Sixth Amendment right to a fair trial.

         In United States v. Phillips, our appellate court faced a similar question regarding

  severance and a codefendant’s testimony. No. 90–1545, 1991 WL 211279 (6th Cir. Oct. 21,

  1991) (per curiam) (unpublished). Defendant Phillips was an employee of Edwin and Diane

  Turner, a married couple who ran a resort in the Bahamas. Id. at *1. The trio was charged with

  conspiring to import cocaine, because they allegedly permitted airplanes from Columbia to

  unload drugs at the resort’s airstrip and then transported the drugs by boat to Florida. Id.

  Defendant Phillips sought to be severed for a separate trial from that of the Turners, so that they

  could testify for him. Id. He presented the couples’ unsworn affidavits that Phillips had no

  knowledge of the offloading or transporting of drugs at the resort but was a legitimate employee

  involved in transporting people and supplies. Id. The trial court found the Turners’ testimony

  was not sufficiently exculpatory, but the appellate court disagreed. Id. at **2-3. “[C]onsidering

  the vast amount of testimony put forth by the government portraying Phillips as the Turners’

  right-hand man, Phillips probably could not have found a better witness to testify as to his

  innocence.” Id. at *3. The appellate court reversed and remanded for a new trial due to the trial

  court’s failure to sever Phillips for a separate trial. Id. at **3-4. At no point did the court

  suggest that Defendant Phillips should have testified in his own behalf as an alternative to



                                                   6

Case 3:20-cr-00008-TAV-HBG Document 116 Filed 09/03/20 Page 6 of 9 PageID #: 296
  presenting the testimony of the Turners. In the instant case, the Court finds that Defendant

  Chasteen has similarly shown a bona fide need for the testimony of Edwards.

          Finally, the Court finds that Defendant Chasteen has shown that Edwards will testify if

  the cases are severed. See Causey, 834 F.2d at 1287 (listing as the fourth factor that “that the

  codefendant will in fact testify if the cases are severed”). Defendant Chasteen presents the

  affidavit of Edwards’s attorney, which states that “[i]f Mr. Chasteen’s trial is severed, Mr.

  Edwards will testify at Mr. Chasteen’s separate trial” [Doc. 100-1]. The Government argues that

  it will be entitled to cross-examine Edwards, whether Edwards testifies in a joint trial or in a

  separate trial of Chasteen. It contends that Edwards can invoke his Fifth Amendment right

  against self-incrimination in a joint trial or in a separate trial of Chasteen. The Government

  implies that Edwards’s testimony will be just as incriminating to Edwards in the separate trial, as

  it would be in the joint trial. The Court finds that this may be true, if the separate trial of

  Edwards occurs before the joint trial of the remaining codefendants.            In such case, the

  Government could try to use Edwards’s testimony from the initial separate trial of Chasteen

  against Edwards in the second trial of Edwards and the other codefendants. However, this

  problem is easily avoided. The Court finds that the separate trial of Defendant Chasteen must

  occur second, after the joint trial of Edwards and the other codefendants. Federal Rule of

  Criminal Procedure 14(a) permits the Court to “provide any other relief [from prejudicial

  joinder] that justice requires[.]” Here, the Court finds that justice requires the separate trial of

  Defendant Chasteen occur after the trial of Edwards and the other codefendants. See Phillips,

  1991 WL 211279, *3 (finding the codefendants’ waiver of their Fifth Amendment privilege to be

  unnecessary, because the trial court determined that it would try the codefendants before the

  separate trial of Phillips).



                                                   7

Case 3:20-cr-00008-TAV-HBG Document 116 Filed 09/03/20 Page 7 of 9 PageID #: 297
           The Court finds that Defendant Chasteen has met the stringent test set forth in Causey

  and has shown that joinder with Edwards and the other codefendants is prejudicial under Rule

  14(a).   The Government argues that even if Defendant Chasteen meets the four factors in

  Causey, the Court must still “(1) examine the significance of the testimony in relation to the

  defendant’s theory of the case; (2) assess the extent of prejudice caused by the absence of the

  testimony; (3) consider judicial administration and economy; and (4) give weight to the

  timeliness of the motion.” United States v. Machado, 804 F.2d 1537, 1544 (11th Cir. 1986).

  The Defendant responds that the Sixth Circuit has not adopted this second set of factors. The

  Court agrees with the Defendant that our appellate court has not adopted these additional factors;

  however, it does place the burden on him to show “specific and compelling prejudice resulting

  from a joint trial which can be rectified only by separate trials.’” Smith, 197 F.3d at 230.

           The Court finds an examination of the Eleventh Circuit factors shows Defendant

  Chasteen has carried his burden of demonstrating specific and compelling prejudice from a joint

  trial. First, Edwards’s testimony is critical to the Defendant’s theory of the case, which is that he

  had no knowledge of the conspiracies with which he is charged. Second, the Court finds that

  Defendant Chasteen would be greatly prejudiced by the inability to present Edwards’s testimony.

  Edwards is charged in all counts of the Indictment and, thus, appears to be a major participant in

  the alleged drug trafficking conspiracy. As such, Edwards’s denial of his uncle’s knowledge of

  the conspiracy is particularly significant. Additionally, from the information presented by the

  Defendant and the Government, it appears that Edwards is the only coconspirator with whom

  Defendant Chasteen personally interacted.

           Third, the Court finds that having two trials, instead of one, would negatively impact

  judicial resources. The Court does not downplay the significance of this factor, particularly now



                                                   8

Case 3:20-cr-00008-TAV-HBG Document 116 Filed 09/03/20 Page 8 of 9 PageID #: 298
  when the trials in many criminal cases have been continued due to the COVID-19 pandemic.

  See E.D.TN. SO-20-06 (continuing all criminal jury trials set between March 16, 2020, and April

  24, 2020, due to the extraordinary circumstances posed by COVID-19); E.D.TN. SO-20-11

  (extending the continuance of all criminal jury trials to May 4, 2020); E.D.TN. SO-20-12

  (extending the continuance of all criminal jury trials to May 30, 2020). However, regarding the

  fourth factor, the Defendant filed his motion for severance well before trial, which gives time for

  the Court to schedule a second trial and time for the Government’s witnesses to arrange to attend

  two trials. Accordingly, the Court finds that Defendant Chasteen has demonstrated specific and

  compelling prejudice from a joint trial, which can only be cured by severing him for a separate

  trial, following the trial of his codefendants.

          In summary, the Court ORDERS as follows:

              (1) Defendant James Chasteen’s Motion to Sever Defendants [Doc.
                  94] is GRANTED;

              (2) Defendant Chasteen is severed for a separate trial from that of
                  Defendant Raymond Edwards and the remaining codefendants in
                  this case;

              (3) Defendant Chasteen’s trial will be scheduled to occur second, after
                  that of Defendant Raymond Edwards and the remaining
                  codefendants; and

              (4) The Court will set a new trial date for Defendant Chasteen at the
                  telephonic motion hearing on September 14, 2020, at 11:00 a.m.

          IT IS SO ORDERED.

                                                    ENTER:


                                                    United States Magistrate Judge




                                                       9

Case 3:20-cr-00008-TAV-HBG Document 116 Filed 09/03/20 Page 9 of 9 PageID #: 299
